                                                                                       Case 3:18-cv-07576-CRB Document 61 Filed 05/21/20 Page 1 of 2




                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:       rnelson@sideman.com
                                                                               2 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                 E-Mail:       lheaton@sideman.com
                                                                               3
                                                                                 MICHAEL H. HEWITT (State Bar No. 309691)
                                                                               4 E-Mail:       mhewitt@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               5 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               6 Telephone:    (415) 392-1960
                                                                                 Facsimile:    (415) 392-0827
                                                                               7

                                                                               8 Attorneys for Plaintiffs
                                                                                 Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                     UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                              12                                         SAN FRANCISCO DIVISION
                                                                              13
LAW OFFICES




                                                                              14 CISCO SYSTEMS, INC., a California                  Case No. 3:18-cv-07576 CRB
                                                                                 corporation, and CISCO TECHNOLOGY,
                                                                              15 INC., a California corporation,                    JOINT STIPULATION AND [PROPOSED]
                                                                              16                                                    ORDER OF VOLUNTARY DISMISSAL
                                                                                                      Plaintiffs,
                                                                                                                                    WITH PREJUDICE OF DEFENDANTS
                                                                              17                      v.                            LINK US, LLC and BASEM TOMA, AND
                                                                                                                                    OF COUNTERCLAIMS AGAINST
                                                                              18 LINK US LLC, a North Carolina corporation,         PLAINTIFFS
                                                                                 and BASEM TOMA, an individual, ,
                                                                              19
                                                                                            Defendants.                             Judge: Honorable Charles R. Breyer
                                                                              20

                                                                              21 LINK US LLC, a North Carolina corporation

                                                                              22                      Counterclaimant,

                                                                              23                      v.

                                                                              24 CISCO SYSTEMS, INC., a California
                                                                                 corporation, and CISCO TECHNOLOGY,
                                                                              25 INC., a California corporation,

                                                                              26                      Counterdefendants.

                                                                              27

                                                                              28
                                                                                   2835-242\4409138                                                Case No. 3:18-cv-07576 CRB
                                                                                       JOINT STIPULATION AND [PROPOSED] ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE OF
                                                                                       DEFENDANTS LINK US, LLC and BASEM TOMA, AND OF COUNTERCLAIMS AGAINST PLAINTIFFS
                                                                                       Case 3:18-cv-07576-CRB Document 61 Filed 05/21/20 Page 2 of 2




                                                                               1          NOTICE IS HEREBY GIVEN THAT plaintiffs CISCO SYSTEMS, INC. and CISCO

                                                                               2 TECHNOLOGY, INC. (collectively, “Cisco”) and defendants LINK US, LLC and BASEM

                                                                               3 TOMA (“Defendants”) hereby STIPULATE and AGREE to the voluntary dismissal of the

                                                                               4 Defendants from this Action with prejudice, and of Defendant Link US, LLC’s counterclaims

                                                                               5 against Cisco with prejudice, pursuant to the Parties’ Settlement Agreement and Fed. R. Civ. Proc.

                                                                               6 Rule 41(a)(2).

                                                                               7            IT IS SO STIPULATED.

                                                                               8
                                                                                   DATED: May 20, 2020                      SIDEMAN & BANCROFT LLP
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                            By:          /s/ Michael H. Hewitt
                                                                                                                                  Michael H. Hewitt
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                                  Attorneys for Plaintiffs
                                                                                                                                  Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                              12
                                                                                   DATED: May 20, 2020                      STRADLING YOCCA CARLSON & RAUTH, PC
                                                                              13
LAW OFFICES




                                                                              14                                            By:         /s/ Justin Owens
                                                                                                                                  Justin Owens
                                                                              15                                                  Attorneys for Link US LLC and Basem Toma

                                                                              16
                                                                                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                              17

                                                                              18

                                                                              19
                                                                                   Dated:         May 21, 2020
                                                                              20                                                            THE HON. CHARLES R. BREYER
                                                                                                                                                United States District Judge
                                                                              21
                                                                                                                              ATTESTATION
                                                                              22
                                                                                            I, Michael H. Hewitt, attest that counsel for Defendants concurred in the filing of this
                                                                              23
                                                                                   Stipulation and [Proposed] Order of Voluntary Dismissal.
                                                                              24

                                                                              25 DATED: May 20 , 2020                          SIDEMAN & BANCROFT LLP
                                                                              26
                                                                                                                               By:           /s/ Michael H. Hewitt
                                                                              27

                                                                              28
                                                                                   2835-242\4409138                            1                   Case No. 3:18-cv-07576 CRB
                                                                                       JOINT STIPULATION AND [PROPOSED] ORDER OF VOLUNTARY DISMISSAL WITH PREJUDICE OF
                                                                                       DEFENDANTS LINK US, LLC and BASEM TOMA, AND OF COUNTERCLAIMS AGAINST PLAINTIFFS
